Motion for leave to appeal from so much of the Appellate *882Division order as affirmed Supreme Court’s order dated March 30, 1988 insofar as it denied plaintiffs motion to amend his complaint dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion otherwise granted. Motion for leave to appeal from the Appellate Division order which affirmed Supreme Court’s order dated October 4, 1988 granted.